UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K TANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1ctober 29, 2010 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1romto Commission File number 001-09299 JOY GLOBAL INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 39-1566457 (State of Incorporation) (I.R.S. Employer Identification No.) 100 East Wisconsin Ave, Suite 2780, Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (414) 319-8500 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of each exchange on which registered Common Stock, $1 Par Value The Nasdaq Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Preferred Stock Purchase Rights Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes TNo £ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. T Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filed or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer T Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes£NoT The aggregate market value of the voting and non-voting common stock held by non-affiliates, as of April 30, 2010 the last business day of our most recently completed second fiscal quarter, was approximately $5.9, billion, based on a closing price of $56.80per share. The number of shares outstanding of registrant’s common stock, as of December 7, 2010, was 103,620,460. Documents incorporated by reference: the information required by Part III, Items 10, 11, 12, 13, and 14, is incorporated herein by reference to the proxy statement for the registrant’s 2011 annual meeting of stockholders. Joy Global Inc. INDEX TO ANNUAL REPORT ON FORM 10-K For The Year Ended October 29, 2010 Page PART I Item 1. Business 5 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 18 Item 3. Legal Proceedings 20 Item 4. Reserved 20 Executive Officers of the Registrant 21 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6. Selected Financial Data 24 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 37 Item 8. Financial Statements and Supplementary Data 39 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 39 Item 9A. Controls and Procedures 39 Item 9B. Other Information 40 PART III Item 10. Directors, Executive Officers and Corporate Governance 41 Item 11. Executive Compensation 41 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 41 Item 13. Certain Relationships, Related Transactions and Director Independence 41 Item 14. Principal Accounting Fees and Services 41 PART IV Item 15. Exhibits and Financial Statement Schedules 42 Index This Page Intentionally Left Blank Index PART I This document contains forward-looking statements, which are made in reliance upon the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.When used in this document, terms such as “anticipate,” “believe,” “estimate,” “expect,” “indicate,” “may be,” “objective,” “plan,” “predict,” “should,” “will be,” and similar expressions are intended to identify forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”).Forward-looking statements are based upon our expectations at the time they are made.Forward-looking statements involve risks and uncertainties and are not guarantees of future performance; actual results may differ for a variety of reasons, many of which are beyond our control.Although we believe that our expectations are reasonable, we can give no assurance that our expectations will prove to be correct.Important factors that could cause actual results to differ materially from such expectations (“Cautionary Statements”) are described generally below and disclosed elsewhere in this document, including in Item 1A, “Risk Factors,” Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and Item 7A, “Quantitative and Qualitative Disclosures about Market Risk.”All subsequent written or oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the Cautionary Statements.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. We describe these and other risks and uncertainties in greater detail under Item 1A “Risk Factors” below. Item 1.Business General Joy Global Inc. (“we” and “us”) is a leading manufacturer and servicer of high productivity mining equipment for the extraction of coal and other minerals and ores.Our equipment is used in major mining regions throughout the world to mine coal, copper, iron ore, oil sands, and other minerals.Our underground mining machinery segment (“Joy Mining Machinery” or “Joy”) is a major manufacturer of underground mining equipment for the extraction of coal and other bedded minerals and offers comprehensive service locations near major mining regions worldwide.Our surface mining equipment segment (“P&H Mining Equipment” or “P&H”) is a major producer of surface mining equipment for the extraction of ores and minerals and provides extensive operational support for many types of equipment used in surface mining.Sales of original equipment for the mining industry, as a class of products, accounted for 40%, 45%, and 42% of our consolidated net sales for fiscal 2010, 2009, and 2008, respectively.Aftermarket sales, which includes revenues from maintenance and repair services, diagnostic analysis, fabrication, mining equipment and electric motor rebuilds, equipment erection services, training, and sales of replacement parts, account for the remainder of our consolidated sales for each of those years. We are the direct successor to a business begun over 125 years ago and were known as Harnischfeger Industries, Inc. (the “Predecessor Company”) prior to our emergence from protection under Chapter 11 of the U.S. Bankruptcy Code on July 12, 2001. At the beginning of 2010, we completed the integration of Continental Crushing and Conveying by combining this segment into our Underground Mining Machinery and Surface Mining Equipment segments.Crushing and conveying results related to surface applications are reported as part of the Surface Mining Equipment segment, while total crushing and conveying results are included in the Underground Mining Machinery segment to reflect the overall management responsibility for this product line.Eliminations include the surface applications of crushing and conveying included in both operating segments.Prior year segment results, bookings and backlog have been recast to reflect this change. Page 5 Index Underground Mining Machinery Joy is the world’s largest producer of high productivity underground mining machinery for the extraction of coal and other bedded materials.We have significant facilities in Australia, South Africa, the United Kingdom, China, and the United States as well as sales offices and service facilities in India, Poland, and Russia.Joy products include: continuous miners; shuttle cars; flexible conveyor trains; complete longwall mining systems (consisting of powered roof supports, an armored face conveyor, and a longwall shearer); continuous haulage systems; battery haulers; roof bolters; crushing equipment; and conveyor systems.Joy also maintains an extensive network of service and replacement parts distribution centers to rebuild and service equipment and to sell replacement parts and consumables in support of its installed base.This network includes five service centers in the United States and eight outside the United States, all of which are strategically located in major underground mining regions. Products and Services: Continuous miners – Electric, self-propelled continuous miners cut material using carbide-tipped bits on a horizontal rotating drum.Once cut, the material is gathered onto an internal conveyor and loaded into a haulage vehicle or continuous haulage system for transportation to the main mine belt. Longwall shearers – A longwall shearer moves back and forth on an armored face conveyor parallel to the material face.Using carbide-tipped bits on cutting drums at each end, the shearer cuts 1.2 to 6.5 meters of material on each pass and simultaneously loads the material onto the armored face conveyor for transport to the main mine belt. Powered roof supports – Roof supports perform a jacking-like function that supports the mine roof during longwall mining.The supports advance with the longwall shearer and armored face conveyors, resulting in controlled roof falls behind the supports.A longwall face may range up to 400 meters in length. Armored face conveyors – Armored face conveyors are used in longwall mining to transport material cut by the shearer away from the longwall face. Shuttle cars – Shuttle cars, a type of rubber-tired haulage vehicle, are electric-powered with umbilical cable. They are used to transport material from continuous miners to the main mine belt where self-contained chain conveyors in the shuttle cars unload the material onto the belt.Some models of Joy shuttle cars can carry up to 22 metric tons of coal. Flexible conveyor trains (FCT) – FCT’s are electric-powered, self-propelled conveyor systems that provide continuous haulage of material from a continuous miner to the main mine belt.The FCT uses a rubber belt similar to a standard fixed conveyor.The FCT’s conveyor belt operates independently from the track chain propulsion system, allowing the FCT to move and convey material simultaneously.Available in lengths of up to 570 feet, the FCT is able to negotiate multiple 90-degree turns in an underground mine infrastructure. Roof bolters – Roof bolters are roof drills used to bore holes in the mine roof and to insert long metal bolts into the holes to reinforce the mine roof. Battery haulers – Battery haulers perform a similar function to shuttle cars.Shuttle cars are powered through cables and battery haulers are powered by portable rechargeable batteries. Continuous haulage systems – The continuous haulage system provides a similar function as the FCT in that it transports material from the continuous miner to the main mine belts on a continuous basis versus the batch process used by shuttle cars and battery haulers, but it does so with different technology.It is made up of a series of connected bridge structures that utilize chain conveyors that transport the coal from one bridge structure to the next bridge structure and ultimately to the main mine belts. Feeder breakers – Feeder breakers are a form of crusher that use rotating drums with carbide-tipped bits to break down the size of the mined material for loading onto conveyor systems or feeding into processing facilities.Mined material is typically loaded into the feeder breaker by a shuttle car or battery hauler in underground applications and by haul trucks in surface applications. Page 6 Index Conveyor systems – Conveyor systems are used in both above- and under-ground applications.The primary component of a conveyor system is the terminal which itself comprises a drive, discharge, take-up and tail loading section. High angle conveyors – The Continental high angle conveyor is a versatile method for elevating or lowering materials continuously from one level to another at extremely steep angles.One of the differentiating factors of the Continental technology is the use of the proprietary fully equalized pressing mechanism which secures material toward the center of the belt while gently, but effectively, sealing the belt edges together.The high angle conveyor has throughput rates ranging from 0.30 to 4,400 tons per hour. Joy’s service and support infrastructure quickly and efficiently provides customers with high-quality parts, exchange components, repairs, rebuilds, whole machine exchanges, and services.Joy’s cost-per-ton programs allow its customers to pay fixed prices for each ton of material mined in order to match equipment costs with revenues, and its component exchange programs minimize production disruptions for repair or scheduled rebuilds.Both programs reduce customer capital requirements and ensure quality aftermarket parts and services for the life of the contract.Joy sells its products and services directly to its customers through a global network of sales and marketing personnel. The Joy business has demonstrated cyclicality over the years.The primary drivers of the cyclicality are commodity prices (particularly coal prices) and coal production levels.Joy’s business is particularly sensitive to conditions in the coal mining industry, which accounts for substantially all of Joy’s sales.Other drivers of cyclicality include product life cycles, new product introductions, governmental regulations, competitive pressures and industry consolidation. Surface Mining Equipment P&H is the world’s largest producer of electric mining shovels and a leading producer of rotary blasthole drills and walking draglines for open-pit mining operations.P&H has facilities in Australia, Brazil, Canada, Chile, China, South Africa, and the United States, as well as sales offices in India, Mexico, Peru, Russia, the United Kingdom, and Venezuela.P&H products are used in mining copper, coal, iron ore, oil sands, silver, gold, diamonds, phosphate, and other minerals and ores.P&H also provides logistics and a full range of life cycle management service support for its customers through a global network of P&H MinePro Services® operations strategically located within major mining regions.In some markets, P&H MinePro Services also provides electric motor rebuilds and other selected products and services to the non-mining industrial segment.P&H also sells used electric mining shovels in some markets. Products and Services: Electric mining shovels – Mining shovels are primarily used to load copper ore, coal, iron ore, oil sands, gold, and other mineral-bearing materials and overburden into trucks or other conveyances.There are two basic types of mining loaders: electric shovels and hydraulic excavators.Electric mining shovels typically feature larger dippers, allowing them to load greater volumes of material, while hydraulic excavators are smaller and more maneuverable.The electric mining shovel offers the lowest cost per ton of mineral mined.Its use is determined by the size of the mining operation and the availability of electricity.Dippers can range in size from 12 to 82 cubic yards. Walking draglines – Draglines are primarily used to remove overburden to uncover coal or mineral deposits and then to replace the overburden as part of reclamation activities.P&H’s draglines are equipped with bucket sizes ranging from 30 to 160 cubic yards. Blasthole drills – Most surface mines require breakage or blasting of rock, overburden, or ore using explosives. A blasthole drill creates a pattern of holes to contain the explosives.Drills are usually described in terms of the diameter of the hole they bore.Blasthole drills manufactured by P&H bore holes ranging in size from 9 7/8 to 17.5 inches in diameter and can exert a pull down force up to 150,000 lbs. Page 7 Index P&H MinePro Services provides life cycle management support, including equipment erections, relocations, inspections, service, repairs, rebuilds, upgrades, used equipment, new and used parts, enhancement kits, and training.The term “life cycle management” refers to our strategy to maximize the productivity of our equipment over the equipment’s entire operating life cycle through the optimization of the equipment, its operating and maintenance procedures, and its upgrade and refurbishment.Each life cycle management program is specifically designed for a particular customer and that customer’s application of our equipment.Under each program, we provide aftermarket products and services to support the equipment during its operating life cycle.Under some of the programs, the customer pays us an amount based upon hours of operation or units of production achieved by the equipment.The amount to be paid per unit is determined by the economic model developed on a case-by-case basis, and is set at a rate designed to include both the estimated costs and anticipated profit. P&H MinePro Services personnel and MinePro distribution centers are strategically located close to customers in major mining centers around the world, supporting P&H and other brands.P&H sells its products and services directly to its customers through a global network of sales and marketing personnel.The P&H MinePro Services distribution organization also represents other leading providers of equipment and services to the mining industry and associated industries, which we refer to as “Alliance Partners.”Some of the P&H Alliance Partner relationships include the following companies: · Berkley Forge and Tool Inc. · LeTourneau Inc. · Bridon American Corporation · Phillippi-Hagenbach Inc. · Central Queensland Mining Supplies · Prodinsa Wire Rope · Dux Machinery · Wire Rope Industries Ltd. · Hensley Industries Inc. · Wire Rope Corporation of America, Inc. · Hitachi Mining Division For each Alliance Partner, we enter into an agreement that provides us with the right to distribute certain Alliance Partners’ products in specified geographic territories.Specific sales of new equipment are typically based on “buy and resell” arrangements or are direct sale from the Alliance Partner to the ultimate customer with a commission paid to us.The type of sales arrangement is typically agreed at the time of the customer’s commitment to purchase.Our aftermarket sales of parts produced by Alliance Partners are generally made under “buy and resell” arrangements.To support Alliance Partners’ products in certain geographic regions, we typically hold in inventory Alliance Partners’ parts. P&H’s businesses are subject to cyclical movements in the markets.Sales of original equipment are driven to a large extent by commodity prices and demand.Copper, coal, oil sands, gold and iron ore mining accounted for approximately 90% of total P&H sales in recent years.Rising commodity prices and demand typically lead to the expansion of existing mines, opening of new mines, or re-opening of less efficient mines.Although the aftermarket segment is much less cyclical, severe reductions in commodity prices and/or demand can result in the removal of machines from mining production, and thus dampen demand for parts and services.Conversely, significant increases in commodity prices and/or demand can result in higher use of equipment and generate requirements for more parts and services. Operational Excellence - Joy Global Business System In order to become a world class company serving the mining industry, we have developed the Joy Global Business System as an extension of our operational excellence initiatives. The Joy Global Business System is: · Developing world class products, processes and people · Building on common global processes, methods and metrics · Servicing and adapting to local customer needs Page 8 Index The major objectives of the Joy Global Business System are: · Safety-establishment of a zero-harm mentality · Velocity-cycle time reductions and on time/on specification all the time · Productivity-doing more with less by working and investing smarter · Quality-flawless execution in everything we do · Customer Satisfaction-every customer is a reference for our products Seasonality All of our business segments are subject to moderate seasonality, with the first quarter of our fiscal year generally experiencing lower sales due to a decrease in working days caused by the U.S. Thanksgiving and year-end holidays. Financial Information Financial information about our business segments and geographic areas of operation is contained in Item 8 – Financial Statements and Supplementary Data and Item 15 – Exhibits and Financial Statement Schedules. Employees As of October 29, 2010, we employed 11,900 employees worldwide, with 5,600 employed in the United States.Collective bargaining agreements or similar type arrangements cover 37% of our U.S. workforce and 30% of our international employees.In 2011, union agreements are to expire for 3% of our employees with the largest covering the AMICUS union at our facilities in the United Kingdom and the Teamsters Union at our facility in Meadowlands, Pennsylvania. Customers Joy and P&H sell their products primarily to large global and regional mining companies.No customer or affiliated group of customers accounted for 10% or more of our consolidated net sales for 2010. Competitive Conditions Joy and P&H conduct their domestic and foreign operations under highly competitive market conditions, requiring that their products and services be competitive in price, quality, service, and delivery.The customers for these products are generally large mining companies with substantial purchasing power. Joy’s continuous miners, longwall shearers, powered roof supports, armored face conveyors, continuous haulage systems, shuttle cars, and battery haulers compete with similar products made by a number of established and emerging worldwide manufacturers of such equipment.Joy’s rebuild services compete with a large number of local repair shops and also compete with various regional suppliers in the sale of replacement parts for Joy equipment. Page 9 Index P&H’s shovels and draglines compete with similar products produced by one significant competitor and with hydraulic excavators, large rubber-tired front-end loaders, and bucket wheel excavators made by several international manufacturers.P&H’s large rotary blasthole drills compete with several worldwide drill manufacturers.As high productivity mining becomes more widely accepted internationally, especially in emerging markets, global manufacturing capability is becoming a competitive advantage, but it is still most important to have repair and rebuild capability near the customer’s operations.P&H MinePro Services competes with a large number of primarily regional suppliers in the sale of parts. Joy and P&H compete on the basis of providing superior productivity, reliability, and service that lowers the overall cost of production for their customers.Joy and P&H compete with local and regional service providers in the provision of maintenance, rebuild and other services to mining equipment users. Backlog Backlog represents unfilled customer orders for our original equipment and aftermarket products and services.Customer orders included in backlog as of October 29, 2010 represent contracts to purchase specific original equipment, products or services by customers who have satisfied our credit review procedures.Through October 31, 2008, backlog related to our Surface Mining Equipment division was recorded with a letter of intent and deposits to secure production slots.During the third quarter of fiscal 2009, we recorded a $605.9 million adjustment to our backlog based on our new booking policy requiring a contract.The following table provides backlog by business segment as of our fiscal year end.These backlog amounts exclude customer arrangements under long-term equipment life cycle management programs.Such programs extend for up to 13 years and totaled approximately $987.2 million as of October 29, 2010.Sales already recognized by fiscal year-end under the percentage-of-completion method of accounting are also excluded from the amounts shown. In thousands Underground Mining Machinery $ $ $ Surface Mining Equipment Eliminations ) ) ) Total Backlog $ $ $ Of the $1.8 billion of backlog, approximately $170.7 million is expected to be recognized as revenue beyond fiscal 2011. The increase in backlog for our Underground Mining Machinery division as of October 29, 2010 as compared to October 30, 2009 was primarily related to increased demand for original equipment and aftermarket products and services globally.The increase in backlog for our Surface Mining Equipment division was primarily due to increased new orders for electric mining shovels as the global economy continues to recover. The decrease in backlog for our Surface Mining Equipment division as of October 30, 2009 as compared to October 31, 2008 was due to the $605.9 million backlog adjustment during the third quarter of 2009 and decreased bookings in most markets as a result of our customers’ cautious global economic outlook for mined commodities. The decrease in Underground Mining Machinery is primarily correlated to decreased demand for U.S. underground coal. Eliminations include the surface applications of crushing and conveying included in both operating segments. Raw Materials We utilize a supplier risk management monitoring process to analyze our suppliers to determine holistic risk of production disruption as it relates to procurement of materials.Based on the results of the continuous evaluations, we partner with our suppliers to address issues identified.We believe this process gives us greater clarity into the drivers of supplier performance and provides us with early indications of potential supplier issues. Page 10 Index Joy purchases electric motors, gears, hydraulic parts, electronic components, castings, forgings, steel, clutches, and other components and raw materials from outside suppliers.P&H purchases raw and semi-processed steel, castings, forgings, copper, and other materials from a number of suppliers.In addition, component parts such as engines, bearings, controls, hydraulic components, and a wide variety of mechanical and electrical items are purchased from a group of pre-qualified suppliers. Patents and Trademarks We own numerous patents and trademarks and license technology from others relating to our products and manufacturing methods.We have also granted patent and trademark licenses to other manufacturers and receive royalties under most of these licenses.While we do not consider any particular patent or license or group of patents or licenses to be material to our business segments, we believe that in the aggregate our patents and licenses are significant in distinguishing many of our product lines from those of our competitors.The recorded cost of patents and trademarks by segment are as follows: Underground Surface Mining Mining In thousands Machinery Equipment Consolidated Patents Gross Carrying Value $ $
